           Case 1:19-cv-10527-IT Document 24 Filed 06/06/19 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                     CIVIL ACTION NO. 19-10527-IT


JEAN REGIS and VERLANDE REGIS,
on their own behalf and on behalf of their
minor children, M, J, and H,
                        Plaintiffs,
v.

WILLIAM GROSS, WILLIAM FEENEY,
MATTHEW PIEROWAY, JOHN DOES
1-10, and THE CITY OF BOSTON,
                    Defendants.


     DEFENDANTS CITY OF BOSTON AND WILLIAM GROSS’S MEMORANDUM OF
     LAW IN SUPPORT OF THEIR MOTION TO DISMISS COUNTS II, III, AND IV OF
       PLAINTIFFS’ AMENDED COMPLAINT FOR FAILURE TO STATE A CLAIM


I.       INTRODUCTION

         Defendants City of Boston (“City”) and William Gross, who is the Commissioner of the

Boston Police Department (“Commissioner Gross”) (collectively “City Defendants”),1 move this

Honorable Court pursuant to Fed. R. Civ. P. 12(b)(6) to dismiss Counts II, III, and IV brought

against them by Plaintiffs, Jean Regis and Verlande Regis, on their own behalf and on behalf of

their minor children, M, J, and H (“Plaintiffs”) in their Amended Complaint (ECF 20). Under

Count II, Plaintiffs allege that the City Defendants failed to properly train or supervise Boston

police officers, causing a group of those officers (“Defendant Officers”) to accidentally execute a

search warrant at the wrong apartment and to use excessive force in violation of Plaintiffs’



1
 Commissioner Gross is sued in his official capacity only. Suing a municipal employee in his
official capacity is the legal equivalent to suing the municipal employer; accordingly, the claims
against the City Defendants are one and the same. Dirrane v. Brookline Police Dep’t, 315 F.3d
65, 71 (1st Cir. 2002).

                                          Page 1 of 15
          Case 1:19-cv-10527-IT Document 24 Filed 06/06/19 Page 2 of 15



constitutional rights as protected by 42 U.S.C. § 1983. Under Count III, Plaintiffs allege that the

City Defendants violated the Massachusetts Civil Rights Act (“MCRA”). Under Count IV,

Plaintiffs allege that the City failed to respond timely or in full to Plaintiffs’ request for public-

records under Mass. Gen. Laws ch. 66, § 10A. (Plaintiff’s Amended Complaint filed May 23,

2019 (“ECF 20”).)

       As further provided below, Plaintiffs fail to bring sufficient allegations to support Counts

II, III, or IV. For Count II, Plaintiffs fail to explain their contention that supervision or training

was lacking, and in fact quote a City policy showing that the City had a robust protocol in place

that is consistent with the law regarding execution of search warrants. Count III fails because a

municipality is not a “person” within the meaning of the MCRA. Finally, Plaintiffs’ public-

records-request claim is moot.

II.    FACTUAL ALLEGATIONS2

       Plaintiffs allege that on November 27, 2018, at approximately 4:30 a.m., officers in the

Drug Control Unit of the Boston Police Department (“BPD”) were attempting to execute a “no-

knock” search warrant for 41 Faneuil Street, Apartment 139, but accidentally entered and did an

initial sweep of Plaintiffs’ apartment, which was Apartment 138. (ECF 20, ¶¶ 10-13.) Plaintiffs

allege that they were awakened when a SWAT team entered their apartment using a battering

ram, and that the police did not knock or announce beforehand. (Id. at 12.) Plaintiffs allege that

three of them – Jean, Verlande, and M – were then placed and kept in handcuffs for

approximately twenty minutes while officers searched their apartment.         (Id. at 14, 15, 18, and

19.) After twenty minutes the officers told the family that it appeared they were in the wrong

apartment. (Id. at 22.) Plaintiffs claim that they complied with all officer instructions and were
2
  The City Defendants present the facts alleged in Plaintiffs’ Amended Complaint, and assumes
them as true solely for purposes of this motion.



                                           Page 2 of 15
           Case 1:19-cv-10527-IT Document 24 Filed 06/06/19 Page 3 of 15



at times unnecessarily shoved and/or stepped on, and that officers made comments about putting

the children in foster care. (Id. at 16-20.) Plaintiffs allege that as a result of this incident they

have suffered emotional trauma and distress, and that Verlande suffered a hand injury.

(Id. at 29.)

        Plaintiffs, who refer to details from the warrant records in the Amended Complaint,

provide no allegations regarding the basis for the warrant, nor do they challenge its validity.3

(See id. at 22.) As shown on the warrant application, the target was a suspected fentanyl dealer

with a history of illegal weapons possession. (See warrant records, attached hereto as Exhibit A,

affidavit pp. 2-3.)4 The officers further expected to find nonresidents in the apartment, some of

whom could be buyers and/or sellers of fentanyl. (Id. at affidavit and warrant pages.) According

to the reports, the warrant was executed at Apartment 139 immediately after the officers left

Plaintiffs’ apartment, at approximately 5:00 a.m., and during that search the officers found drug-

selling paraphernalia. (Id. at warrant return page.)

        According to the Amended Complaint, BPD’s rule regarding execution of search

warrants, Rule 334, provides that “’the affiant police officer shall point out to entry personnel the

particular unit to be entered and searched’” and that “’[i]n the unlikely event that the supervisor

determines that the wrong premises have been entered, the search shall immediately terminate.’”

(ECF 20, ¶ 33.) Rule 334 further provides extensive guidance for how officers are required to



3
  Plaintiffs inexplicably allege, without discussing the warrant itself, that “[f]rom the standpoint
of a reasonable officer, no circumstances existed that rendered announcement unreasonable or a
threat to officer safety or that justified use of the S.W.A.T. team.” (ECF 20, ¶ 23.)
4
 “In evaluating a motion to dismiss, the Court may consider documents pertinent to the action
and/or referenced in the complaint.” In re Polaroid Corp. Sec. Litig., 134 F. Supp. 2d 176, 182
(D. Mass. 2001). Here, the no-knock warrant in question is highly relevant to Plaintiffs’ claims
but is also not being challenged, and the Amended Complaint refers to several elements of the
warrant and its related records.

                                           Page 3 of 15
          Case 1:19-cv-10527-IT Document 24 Filed 06/06/19 Page 4 of 15



plan, prepare, and execute search warrants, including a detailed pre-search briefing with all

officers involved with a description of the target location. (See BPD Rule 334, attached hereto

as Exhibit B, § 3.)5 Rule 334 also requires that a SWAT team be utilized whenever the presence

of weapons is suspected. (Id. at 3(1)(A).) Plaintiffs fault the rule for not requiring officers to

double check the unit number or to compare names or physical descriptions of occupants with

those of the warrant target name(s). (ECF 20, ¶ 34.) Plaintiffs claim that the City also has

adopted a policy of not permitting the affiant officer to be present at the entry when SWAT

teams are used. (ECF 20. ¶ 33.) Rule 334 explicitly requires the affiant officer to be involved in

the pre-search briefing. (Exhibit B, § 3(2).)

       Plaintiffs do not allege that Commissioner Gross or any other high-ranking City official

was involved in the events of November 27, 2018.           Plaintiffs allege that at some point

Commissioner Gross “told the Regis family that entries into the wrong homes have happened in

the past and that one victim[, Reverend Accelyne Williams,] suffered a heart attack as a result.”

(ECF 20, ¶ 32.) As is well known and documented, Reverend Williams died after suffering a

heart attack during a Boston police raid in 1994. (See “Inquest Sought in Raid Death of

Minister,” Boston Globe, April 8, 1994, and “Police Unveil New Warrant Policy in Response to

Botched Raid,” Boston Globe, Jan. 1, 1995, attached hereto as Exhibit C.) In that case, though,

the officers went to the address listed on the warrant. (Id.) It was the warrant itself, not the

execution, that was faulty due to incorrect information provided by a confidential informant.

(Id.) Plaintiffs claim that “[s]imilar raids of the wrong home have occurred throughout the



5
  As noted in infra, the inclusion of Rule 334 does not convert the present motion into a motion
for summary judgment because Plaintiffs refer to and quote from it in the Complaint. See Haley
v. City of Bos., 657 F.3d 39, 46 (1st Cir. 2011) (noting that on motion to dismiss court can
consider “data points gleaned from documents incorporated by reference into the complaint,
matters of public record, and facts susceptible to judicial notice”).

                                           Page 4 of 15
          Case 1:19-cv-10527-IT Document 24 Filed 06/06/19 Page 5 of 15



country and have been widely publicized,” but do not identify any such instances, in Boston

other elsewhere, or provide further detail about the circumstances surrounding those purported

instances. (ECF 20. ¶ 32.)

       Finally, Plaintiffs allege that they requested from the City public records related to the

execution of this and other no-knock warrants, to which the City belatedly replied. (Id. at 30-31;

see also Plaintiffs’ requests and the City’s response, attached hereto as Exhibit D and Exhibit E.)

The City responded to each request to the extent such records were in its possession or control,

apart from exempt internal-affairs records. (Exhibit E.) Nonetheless, Plaintiffs claim that the

City’s response omitted two types of records. (ECF 20, ¶ 31.) First, Plaintiffs claim that “at

least one officer involved in the raid was equipped with a camera” and that the City failed to

provide the footage in its response. (Id. at 51.) Second, Plaintiffs claim that the City failed to

include reports of the raid that led to Reverend Williams’s death in 1994, despite the fact that

they requested records only from “the past 24 months.” (Id. (emphasis added); Exhibit E,

requests no. 4 and 7.)

III.   PROCEDURAL HISTORY

       Plaintiffs filed this action on March 20, 2019. The City Defendants moved to dismiss

Counts II, III, and IV on May 3, 2019 (ECF 16 and 17), and on May 23, 2019, Plaintiffs filed the

Amended Complaint (ECF 20). Like in the original complaint, Plaintiffs in the Amended

Complaint bring a total of six counts against the defendants in various iterations. As against the

Defendant Officers only, Plaintiffs have brought claims under 42 U.S.C. § 1983 alleging

violation of their rights “to be free from unreasonable intrusions into their home, unreasonable

seizures, and unreasonable and excessive force, as guaranteed by the Fourth and Fourteenth

Amendments to the United States Constitution” (Count I), as well as common-law tort claims of

assault and battery (Count V) and false imprisonment (Count VI). (ECF 20, ¶¶ 40, 54, and 57.)


                                          Page 5 of 15
            Case 1:19-cv-10527-IT Document 24 Filed 06/06/19 Page 6 of 15



As against the City Defendants only, Plaintiffs have brought claims under 42 U.S.C. § 1983

alleging that they caused the Defendant Officers’ violations alleged under Count I through

inadequate policies, training, and supervision (Count II). (Id. at 43-45.) As against all of the

defendants, Plaintiffs allege that the defendants violated Mass. Gen. Laws ch. 12, §§ 11H and

11I, by engaging in “threats, intimidation, or coercion that interfered with plaintiffs’ exercise and

enjoyment of rights secured by the Constitutions and laws of the United States and the

Commonwealth of Massachusetts, including but not limited to the rights secured by the Fourth

and Fourteenth Amendments to the United States Constitution and Article XIV of the

Declaration of Rights of the Massachusetts Constitution” (Count III). (Id. at 48.) Finally,

Plaintiffs claim that the City failed to comply with the Massachusetts public-records law, Mass.

Gen. Laws ch. 66, § l0A (Count IV). (Id. at 51-52.)

       The City Defendants in the present motion are moving to dismiss Counts II, III, and IV.

IV.    ARGUMENT

       A.      Standard of Review on Motion to Dismiss

       A complaint or count therein must be dismissed where it fails to state a claim upon which

relief can be granted. Fed. R. Civ. P. 12(b)(6). In considering a motion to dismiss, the Court is

obliged to accept the plaintiff’s well-pleaded facts as they appear, granting every reasonable

inference in the plaintiff’s favor, but excluding conclusory allegations. Cooperman v. Individual,

Inc., 171 F.3d 43, 46 (1st Cir. 1999); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 545 (2007). The court can also “augment these facts and

inferences with data points gleaned from documents incorporated by reference into the

complaint, matters of public record, and facts susceptible to judicial notice.” Haley v. City of

Bos., 657 F.3d 39, 46 (1st Cir. 2011). To survive a motion to dismiss, “[f]actual allegations must

be enough to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555.


                                           Page 6 of 15
            Case 1:19-cv-10527-IT Document 24 Filed 06/06/19 Page 7 of 15



In other words, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949 (quoting

Twombly, 550 U.S. at 570). “The plausibility standard is not akin to a ‘probability requirement,’

but it asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556

U.S. at 678. “Evaluating the plausibility of a pleaded scenario is a ‘context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.’” Haley, 657

F.3d at 52–53 (quoting Iqbal, 556 U.S. at 679).

       B.      Count II – Plaintiffs Have Not Alleged Deliberate Indifference for which the City
               Defendants Could be Liable

       Plaintiffs fail to allege viable constitutional claims against the City Defendants, both with

regard to the mistaken entry as well as the level of force used. Municipalities are not liable

under Section 1983 for the actions of their employees under principles of respondeat superior;

rather, only those acts that constitute execution of a “policy or custom” may form the basis of a

claim against a municipality. Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658,

694 (1978). Under only very limited circumstances may inadequate training form the basis for

municipal liability under Section 1983. City of Canton, Ohio v. Harris, 489 U.S. 378, 389

(1989). Specifically, a plaintiff must show that the government’s failure to train rose to the level

of “deliberate indifference.” Saldivar v. Racine, 818 F.3d 14, 20 (1st Cir. 2016). The “deliberate

indifference” standard “is a stringent standard of fault, requiring proof that a municipal actor

disregarded a known or obvious consequence of his action.” Connick v. Thompson, 563 U.S.

51, 61 (2011) (internal quotations omitted).      A plaintiff must also show a “direct causal link”

between the policy, or failure to train, and the harm in question. Bd. of Cty. Comm’rs of Bryan

Cty., Okl. v. Brown, 520 U.S. 397, 404 (1997). “A municipality's culpability for a deprivation of

rights is at its most tenuous where a claim turns on a failure to train.” Connick, 563 U.S. at 61.



                                           Page 7 of 15
             Case 1:19-cv-10527-IT Document 24 Filed 06/06/19 Page 8 of 15



           Accordingly, a showing of “deliberate indifference” typically requires showing “a pattern

of similar constitutional violations,” or circumstances in which the “need for more or different

training is so obvious and the inadequacy is so likely to result in the violation of constitutional

rights.”     Hill v. Walsh, 884 F.3d 16, 24 (1st Cir. 2018) (internal quotations and citations

omitted); see also Harris, 489 U.S. at 390; Connick, 563 U.S. at 64. “It is not enough to show

that the [municipality’s] training regimen was faulty; [a plaintiff] must also show that the

[municipality] knew or had reason to believe that such a regimen had unconstitutional effects.”

Gray v. Cummings, 917 F.3d 1, 14 (1st Cir. 2019).

           For example, in Bochart v. City of Lowell, the plaintiff brought a 1983 claim against the

City of Lowell for failure to train in connection with an officer’s allegedly excessive use of

pepper spray and failure to provide subsequent medical treatment.

           According to the complaint, from 2005 through mid–2012, citizens filed more
           than forty internal affairs complaints and several civil rights lawsuits alleging
           excessive force by Lowell police officers. None of those matters led the City to
           discipline an officer. In multiple instances, complainants were sprayed with
           pepper spray or were denied medical treatment. The specific incidents are
           outlined in the complaint at some length.

Bochart, 989 F. Supp. 2d 151, 153 (2013). Furthermore, two of the incidents involving both

excessive force with pepper spray as well as denial of medical treatment were “alleged to have

occurred within two months of the events at issue here.” Id. The court concluded that the

plaintiff alleged a “pattern of conduct” for which the city “failed to take appropriate action.” Id.

at 155.

           In Haley v. City of Boston, the First Circuit denied the City’s motion to dismiss the

Monell claim because it found there was both a pattern of similar violations as well as an

indication in the underlying conduct that a policy or custom was at play. Specifically, the

plaintiff had alleged that in the 1970s Boston police officers intentionally withheld exculpatory



                                             Page 8 of 15
             Case 1:19-cv-10527-IT Document 24 Filed 06/06/19 Page 9 of 15



evidence prior to his criminal trial in which he was convicted of murder, which was later

reversed. Haley, 657 F.3d at 44-45. Despite the plaintiff’s relatively conclusory allegations of

the policy or custom, the First Circuit held that his complaint survived the City’s motion to

dismiss, but making clear that it did “not reach this conclusion lightly.” Id. The First Circuit

explained:

       Disclosure abuses are a recurring problem in criminal cases, see United States v.
       Osorio, 929 F.2d 753, 755 (1st Cir.1991), and the BPD's failure to disclose the
       sisters' statements is wholly unexplained. Given the volume of cases involving
       nondisclosure of exculpatory information and the instant failure to disclose
       statements that clearly would have undermined the prosecution's theory of the
       case, we think that the municipal liability claims pleaded by Haley step past the
       line of possibility into the realm of plausibility. See Iqbal, 129 S.Ct. at 1949–50.
       Indeed, if the detectives intentionally suppressed the discoverable statements even
       when such activity was condemned by the courts (as Haley has alleged), it seems
       entirely plausible that their conduct was encouraged, or at least tolerated, by the
       BPD.

Haley, 657 F.3d at 53. The First Circuit further noted that it took into consideration the fact that

the plaintiff filed his complaint prior to the heightened pleading standard articulated in Iqbal, and

that even with this consideration, “the ‘plausibility’ question [was] close.” Id. at 53.

                i.     Mistaken Entry

       Here, by contrast, the incorrect entry is not alleged to have been intentional or somehow

beneficial to the officers, or to have been part of a “pattern of conduct.” See Bochart, 989 F.

Supp. 2d at 153; Haley, 657 F.3d at 53. Rather, the Complaint describes an isolated and

inadvertent error while executing a search warrant, the validity of which is unchallenged, that did

not lead to any charges, arrests, or the discovery of evidence (and in fact, it may have given the

occupants of Apartment 139 an opportunity to destroy evidence, to the detriment of the officers).

What is more, Plaintiffs have not identified any other instances of officers mistakenly executing

a warrant at an address different than the one listed on the warrant. Plaintiffs point only to an




                                           Page 9 of 15
         Case 1:19-cv-10527-IT Document 24 Filed 06/06/19 Page 10 of 15



incident that happened 25 years ago that involved facts distinguishable from the facts alleged

here. In the case of Reverend Williams, the officers entered the address listed on the warrant. It

was the warrant itself—not its execution—that was faulty due to incorrect information provided

by a confidential informant. The issue there turned on the officers’ reliance on information

received from a questionable informant—not, as is the case here, on the officers’ ability to

execute a search warrant at the address listed on the warrant. Other than the incident described

in Plaintiffs’ Amended Complaint, Plaintiffs have not pointed to a single other instance in which

Boston police officers have entered an apartment that was not identified on the search warrant. It

follows that that the City would not know, or have reason to know, that its policies regarding the

execution of search warrants was constitutionally inadequate. See Gray, 917 F.3d at 14.        As

recognized by the Supreme Court, “adequately trained officers occasionally make mistakes; the

fact that they do says little about the training program or the legal basis for holding the city

liable.” Harris, 489 U.S. at 391. Such is the case here. Plaintiffs’ Amended Complaint alleges a

mistake at worst.    Accordingly, the Monell claim based on the entry as against the City

Defendants fails as a matter of law.

       Plaintiffs also fail to show that the City “knew or had reason to believe that [its policy

regarding verifying search-warrant locations] had unconstitutional effects” because, as an initial

matter, it is questionable that even the incident at bar involved the deprivation of rights

guaranteed under the Constitution. Gray, 917 F.3d at 14. The mistaken execution of a valid

search warrant on the wrong premises does not automatically violate the Fourth Amendment.

See Graham v. Connor, 490 U.S. 386, 396 (1989). Rather, the validity of the execution depends

on whether the officer’s failure to realize the mistake was objectively understandable and

reasonable. See Maryland v. Garrison, 480 U.S. 79, 88 (1987). Police officers are given “some




                                         Page 10 of 15
          Case 1:19-cv-10527-IT Document 24 Filed 06/06/19 Page 11 of 15



latitude for honest mistakes that are made by officers in the dangerous and difficult process of

making arrests and executing search warrants.” Id. at 87.

       Moreover, BPD’s policy on executing search warrants shows quite the opposite of

“deliberate indifference” with regard to ensuring entries at correct addresses. BPD Rule 334

requires a detailed pre-search briefing with the affiant officer and the entire search and entry

teams, including a description of the target location, and specifically designates a particular

individual to be responsible in cases of multi-unit structures for directing the entry team to the

correct unit. (See Exhibit C, § 3.) Municipal liability cannot be premised on a policy’s failure to

“remind” officers to use common sense and execute a warrant at the right address, or on

requiring an officer to point out the correct unit in a particular manner. “[T]he fact that training

is imperfect or not in the precise form a plaintiff would prefer is insufficient to make such a

showing [of deliberate indifference].” Young v. City of Providence ex rel. Napolitano, 404 F.3d

4, 27 (1st Cir. 2005).

       Because the allegations in Plaintiffs’ Amended Complaint only serve to underscore that

this was an isolated incident that was not linked to a deficiency in the City’s training or policies,

the mistaken entry cannot give rise to municipal liability.

               ii.       Excessive Force

       Plaintiffs’ Monell claims against the City Defendants with regard to the amount of force

used fail because the Defendant Officers, broadly speaking, are alleged to have used appropriate

levels of force based on the intended target, and because the City’s policies and training are fully

in compliance with the law. There is no dispute here that the Defendant Officers had a valid, no-

knock warrant for a suspected fentanyl dealer likely to be armed and that further applied to any

and all other individuals found to be present in the dwelling. (See Exhibit A.) See Richards v.




                                           Page 11 of 15
           Case 1:19-cv-10527-IT Document 24 Filed 06/06/19 Page 12 of 15



Wisconsin, 520 U.S. 385, 394 (1997) (holding that “no-knock” entries are permissible when

officers “have a reasonable suspicion that knocking and announcing their presence … would be

dangerous or futile, or that it would … allow[] the destruction of evidence”). Plaintiffs appear to

claim that even with such a warrant the Defendant Officers should have stopped the search

before securing the premises simply because the first individuals they encountered did not match

the name or appearance of the target, because the individuals complied with instructions, and/or

because children were present. (ECF 20, ¶¶ 34 and 43.) However, the law is quite to the

contrary: officers “possess[] authority to secure the premises before deciding whether to continue

with the search” even when they encounter individuals inside a dwelling who appear not to be

the intended targets and/or who are not resisting, and to detain occupants pending the initial

sweep.     Los Angeles Cty., California v. Rettele, 550 U.S. 609, 613 (2007); Michigan v.

Summers, 452 U.S. 692, 705 (1981). Indeed, the presence of multiple occupants heightens the

government’s interest in securing a scene before further evaluation, for the safety of all those

involved. Muehler v. Mena, 544 U.S. 93, 100 (2005).

         Plaintiffs here do not dispute that they lived next-door to the target of a valid, no-knock

warrant where drug-selling paraphernalia was found; they simply claim that officers made a

mistake and went into the wrong door. Plaintiffs claim that in any building where children might

be present, i.e. essentially any multi-unit dwelling, officers should not use SWAT teams, and that

the City Defendants should now be liable for these practices. (See ECF 20, ¶¶ 34-36 and 43-44.)

But such is not the law, and Plaintiffs have not identified any other problems with City policies

or training that led to the allegedly excessive force.

         For all of these reasons, Count II must be dismissed as against the City Defendants.




                                           Page 12 of 15
          Case 1:19-cv-10527-IT Document 24 Filed 06/06/19 Page 13 of 15



       C.      Count III – There is No Municipal Liability for MCRA Claims.

       Count III as against the City Defendants must be dismissed because there is no available

mechanism for imposing municipal liability for MCRA violations. (See ECF 20, ¶ 48.) The

MCRA provides a cause of action where a

       person or persons, whether or not acting under color of law, interfere by threats,
       intimidation or coercion, or attempt to interfere by threats, intimidation or
       coercion, with the exercise or enjoyment by any other person or persons of rights
       secured by the constitution or laws of the United States, or of rights secured by
       the constitution or laws of the commonwealth . . . .

Mass. Gen. Laws ch. 12, §§ 11H and 11I. The Massachusetts Appeals Court has held that “a

municipality is not a ‘person’ covered by the Massachusetts Civil Rights Act (MCRA), G.L. c.

12, §§ 11H, 11I,” and that this holding applies equally to “individual defendants in their official

capacities.”   Howcroft v. City of Peabody, 51 Mass. App. Ct. 573, 591–93, 747 N.E.2d 729,

744-45 (2001). The MCRA further does not impose liability on municipalities based on the

actions of individual employees acting in the scope of their employment. See Chaabouni v. City

of Bos., 133 F. Supp. 2d 93, 103 (D. Mass. 2001) (declining “to impose the theory of respondeat

superior on municipalities” under the MCRA); Sarvis v. Bos. Safe Deposit & Tr. Co., 47 Mass.

App. Ct. 86, 96, 711 N.E.2d 911, 920 (1999) (“’[I]t is a widely accepted rule of statutory

construction that general words in a statute such as ‘persons' will not ordinarily be construed to

include the State or political subdivisions thereof.’” (quoting Hansen v. Commonwealth, 344

Mass. 214, 219, 181 N.E.2d 843 (1962)). Accordingly, Count III as against the City Defendants

must be dismissed.

       D.      Count IV – Plaintiffs’ Public-Records Claim is Moot

       As Plaintiffs acknowledge, on or about April 25, 2019, the City responded to all of

Plaintiffs’ records requests, including records related to BPD policies, officer training, and the




                                         Page 13 of 15
          Case 1:19-cv-10527-IT Document 24 Filed 06/06/19 Page 14 of 15



search-warrant records at issue in this case.6 (Exhibit D and Exhibit E; ECF 20, ¶¶ 30-31.)

Plaintiffs claim that the City’s response was late7 and deficient because the City did not produce

1) camera footage of the incident; or 2) records pertaining to the incident involving Reverend

Williams. (ECF 20, ¶ 51.) The City’s response was not deficient. The City did not produce

records pertaining to Reverend Williams because none of Plaintiffs’ requests covered such

records. Even if the incident could be considered to have involved an “incorrect address,” it

happened in 1994 and Plaintiffs only requested incident records from the last 24 months. The

City did not produce camera footage of the incident because, at the time of its public records

response, the City was not aware of any camera footage of the incident.8 (See Exhibit A, Exhibit

D, and Exhibit E.) See Mass. Gen. Laws ch. 66, § 10. To the extent Plaintiffs wish to delve into

other records outside the scope of their requests, such requests relate to their personal claims in

this case and may be best addressed in discovery. Accordingly, Count IV should be dismissed as

moot.


V.      CONCLUSION

        For the foregoing reasons, Defendants City of Boston and William Gross respectfully

requests that Count II, Count III, and Count IV of the Amended Complaint be DISMSSED.


6
  Additionally, although Plaintiffs neglect to include any allegations regarding correspondence
surrounding their requests in the Amended Complaint, the City promptly responded to Plaintiffs
after receiving their requests and stayed in communication with them while compiling responsive
records.
7
  One of Plaintiffs’ requests was for a subset of police records that clearly could not be quickly
segregated or identified, specifically: “Any and all public records revealing on how many
occasions in the past 24 months the Department has executed a warrant without knocking and it
was later determined that the officers involved went to or into an incorrect address.” (Exhibit B,
request no. 4.)
8
  The City is still not aware of any camera footage of the incident. To the extent camera footage
exists, it will be produced in discovery.

                                         Page 14 of 15
          Case 1:19-cv-10527-IT Document 24 Filed 06/06/19 Page 15 of 15



                                                   Respectfully submitted,

                                                   DEFENDANTS WILLIAM GROSS AND CITY
CERTIFICATE OF SERVICE                             OF BOSTON,

I hereby certify that on this day, a copy of       By their attorney,
this document filed through the CM/ECF
system will be sent electronically to the          Eugene O’Flaherty,
registered participants as identified on the       Corporation Counsel
Notice of Electronic Filing and paper
copies will be sent to those indicated as
non-registered participants.                       /s/ Lena-Kate K. Ahern
                                                   Nicole M. O’Connor (BBO#675535)
                                                   Senior Assistant Corporation Counsel
                                                   Lena-Kate K. Ahern (BBO#688331)
                                                   Assistant Corporation Counsel
6/6/19 /s/ Lena-Kate K. Ahern                      City of Boston Law Department
Date       Lena-Kate K. Ahern                      City Hall, Room 615
                                                   Boston, MA 02201
                                                   (617) 635-4039 (O’Connor)
                                                   (617) 635-4051 (Ahern)
                                                   Nicole.OConnor@boston.gov
                                                   Lena-Kate.Ahern@boston.gov




                                               Page 15 of 15
